Name: COMMISSION REGULATION (EC) No 234/95 of 3 February 1995 abolishing the countervailing charge and re-establishing a preferential customs duty on imports of fresh clementines originating in Turkey
 Type: Regulation
 Subject Matter: Europe;  plant product;  trade;  tariff policy
 Date Published: nan

 No L 27/16 Official Journal of the European Communities 4. 2. 95 COMMISSION REGULATION (EC) No 234/95 of 3 February 1995 abolishing the countervailing charge and re-establishing a preferential customs duty on imports of fresh Clementines originating in Turkey Whereas, in accordance with Article 2 of Council Regula ­ tion (EEC) No 3671 /81 of 15 December 1981 on imports into the Community of certain agricultural products originating in Turkey (*), as amended by Regulation (EEC) No 1555/84 (&lt;% the preferential rate of customs duty should be re-established at the same time as the counter ­ vailing charge is abolished, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EC) No 3290/94 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Commission Regulation (EC) No 65/95 (3), as amended by Regulation (EC) No 115/95 (4), introduced a countervailing charge on fresh Clementines originating in Turkey and suspended the preferential customs duty on imports of these products ; Whereas for this product originating in Turkey there were no prices for six consecutive days ; whereas the conditions specified in Article 26 (1 ) of Regulation (EEC) No 1035/72 are therefore fulfilled and the countervailing charge on imports of fresh Clementines originating in Turkey can be abolished ; HAS ADOPTED THIS REGULATION : Article 1 Regulation (EC) No 65/95 is hereby repealed. Article 2 This Regulation shall enter into force on 4 February 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 February 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 118, 20. 5. 1972, p. 1 . (2) OJ No L 349, 31 . 12. 1994, p. 94. (3) OJ No L 12, 18 . 1 . 1995, p. 2. (4) OJ No L 18 , 26. 1 . 1995, p. 14. 0 OJ No L 367, 23. 12. 1981 , p. 3 . (Ã  OJ No L 150, 6. 6. 1984, p. 4.